Citation Nr: 1125947	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  10-10 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease (DJD) of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for DJD of the right knee and assigned a 10 percent evaluation effective March 13, 2009-the date on which the Veteran filed his claim for service connection.  He timely appealed his assigned initial evaluation.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2011 from Providence, Rhode Island; a transcript of that hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's last examination of his right knee was conducted in September 2009.  During his May 2011 hearing, the Veteran's representative requested that a new VA examination be afforded to the Veteran.  After documenting extensively his right knee symptomatology, to include instability, the Veteran testified that his right knee symptomatology had worsened since his last examination.  Accordingly, the Board finds that a remand is necessary in order to afford the Veteran a new examination.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain any relevant VA treatment records from the Providence, Rhode Island, VA Medical Center, or any other VA medical facility that may have treated the Veteran, since November 2009 and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his right knee disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should comment as to the Veteran's right knee extension, flexion, any ankylosis of the right knee, any lateral instability or subluxation, and any arthritis.  

The examiner should also note any pain on motion, as well as any other functional impairment such as dislocation and "locking" episodes of the right knee.  The examiner should so comment as to any additional pain, weakness, fatigability, lack of endurance, or incoordination which affects the Veteran's right knee.  Additional loss of motion with repetitive movement should be noted in degrees.

3.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



